WALTER M. ELSWICK, Judge.
It appears from the record in this case that on April 7, 1942, one Ray Umburger was employed by the state road commission of West Virginia in moving a bulldozer loaded on a state road commission trailer from a quarry site near Pettry to East river project near Ada, West Virginia. Another truck was used to pull trailer. However, when he reached Laurel hill, the one truck would not pull the load up the grade and another state road truck was hooked in front. Due to the load, the two trucks could only make about two miles per hour. The road was narrow. A flagman was sent to top of grade to control traffic. Near the top a private car driven by Mrs. Charles McGuire and owned by her husband pulled to the right side of the road and stopped. The employee of the road commission in charge directed the drivers of the trucks to proceed. Before doing so, he realized that the clearance was very close, but undertook to pass the car without requiring its removal. The bulldozer blade struck the left rear fender on the private car and cut the fender in two pieces. It could not be repaired.
The claimant, Sarver Garage, at Bluefield, West Virginia, repaired the private car by installing a new fender and painting the scratched portions which, of course, was done by authority of the state road district engineer at Princeton, West Virginia. The costs of making these repairs amounted to the sum of $13.52.
From the investigation made by the state road commission it appears that the claim is one which should be paid. The claim was submitted by the state road commission with its recommendation for payment on August 25,1942. This recommendation is approved by the attorney general. We are of the *309opinion that an award should be made and an order will be entered recommending an award of thirteen dollars and fifty-two cents ($13.52) payable to Sarver Garage for making these repairs.